PER CURIAM.
Under State v. Howard, 447 So.2d 475 (La.1984), the court of appeal should have required the trial judge to conduct an in camera inspection of the statements in the light of the semen test results, rather than requiring the statements to be given to defense counsel. We therefore set aside the ruling of the court of appeal (insofar as it ordered the district attorney to furnish the statements to defense counsel) and remand the matter to the trial court for an in camera examination. If the trial judge finds no exculpatory material in the statements, the defense may seek review of that ruling, and the court of appeal may examine the statements as part of the review.
Accordingly, the application is granted, and the matter is remanded to the trial court with instructions to conduct an in camera inspection of the statements for exculpatory material in light of the sperm test results.